-

                                                                              540




             OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN




    Eonomble Coo. E. Sheppard
    Comgtrollfr of Publio Aooounts
    Auatln, Texas




    8entin~th eLtete la lr a r c lnl                  tya tto r ne
                                                                 p ryo
    tmr & ~OrL‘r candle
             e.  .      did not                        oitloe before enter-
                                                      nlse the eooount
                                                      r oplnlco es to rhe-
                                                       Caudla in peyrxit




                                             ourltq lttomcy tall8
                                             at, county or juetloe*c
                                             r suoh Jurtlor &y appoint
                                            01% *ha duties of such
                                          rhd nball be allouml the



                                                      eppo8neeo   of


                            S*ctlon 1, Comtitutlon  of T*ras, prqrldea
                          la~lrlaturo and al5 officer8 before they sneer
    upon the duties of their otfioer 8balltake the,osth or affirm-
    tlon therein  met forth. Artlole 16, RalrocI Cltll Statutes of
    Texas, provl0es that laoh officer ln ttlm    mate, whether elected
    or appointed, mhell, before entering open the butleo et his ottlce,
    take &ml subscribe  tha   Mtb prerroribed by Artlclo 16, Sekotlon 1, of
    the Conatltutlon.
eon. Geo. E. bheppard, Mar ZS, l@SD, Wge       t



          The queetlon thus to be deterpined 1s whether or sot an
etto r nep ryotoc.pore, lppolntad uuder Artiala al, Code of Crltinal
ProceCurer is ruch ortieer as 18 require& to take the oath under
tbe above oonstltutlonel pmrlrlon.      Artlole 1886, Berised Civil
ttatutea, lxpresrly npulres a rpecial judqc to take the 08th
prescrlbsd  by law, and Article 1896, wrlsed Cltll Statuter,     pro-
rides that a dfatilct clerk   pro tecpore rust llso take tireoath
of ottloe. lioweter, the 8tatutae make no such requlremant    +lth
referam?e to the attorney pro tucpon appointed wader the authority
of lcld hrtlcle 31, Code or Crldnal     Prooerlwe.  In making special
etatutory repuireffientsfor certain ottloers pro tarpon to take
the oiflclal Oath, it la thought   that  the Legl8lature did not z-e-
gerd such pro texpore officers am heln~ wlthla the repulremente
of Lrttcle 16, Section 1, of the Conatitutlon, end Article 16 of tte
Lcrlaed Girl1 btatutes. The failure or the Legislature     to mqutre
the attorney pro tmtpore to take the oath of otllae vhlle at the
saxe tllcs requlrlng that  special district judgOs and dlstrlet
clerk3 pro -pore    should tcdre the 03th 1s uplalned in tbo dlitar-
once of the duties perioramd by them respeotiraly.

          In 46 oorpua Jurls p. 960, we tiaa       tOis luguage:
         Vbe  requirement Of en oeth doe8 rmt Oxtend to those
    rho are not strictly officers wlthlnt&O language 9f the
    Conatltutlon or the atstute providing ttreretor.w

         Gttice:~e pro temporo mere not there turderoonslderetion,
but me thin2 the principle  16 applloable.  Pm   Page 929 oi 46
Corpus Jurl~, WI quote as tol&us:

          *The term Qmblla   oftlaO* aabmeer       the i4ee8 of
    tenure and of duration or Oontlnuacoe; henoe, ea la-
    portant dl6tir@ul3hlng a&r-notOrletlo of an OftlOer 18
    that tte duties to be performed by him ere of 8 permnnont
    aharecter as opposed to dutlor whloh l rO 0m8810na1,
    tmai0nt,   ana ‘~ciaentaLg

          lie quote from te 8. C. L. wes   374 to 675 as toll-:

         orBlle it has been rreerted that a publlo OmOO
    me6 aot have OontinuaWe and that it aan make a0 differ-
    ence abether   there be bat we rot or 0 oeries O? aCtS t0
    ba done. tet en otiloe oommnl~    awaulrer 8artethlna pDzI
    pewanent    than e sing18 transsiM0i to call it Into being.
    hnd the weight of euthorlty lp p e4 rto8be that it I
    posltlon hes no penanMoY,     tenure, o r lnauring elemnt
    it 16 not en 0frfcO.-
Hon. Gee. E. Sheppard, Fq     ES, lOSO, Pat   S



         In the 04sa or u. S. ~8. Oomafna, 99 II. S. 462, a sureeon
appointed by the CoamIs8Ioner of P8nrIona to vmvlne pen81oner8
akd 4pplIcant8 ror peorlonr ~48 under trI41 ror extortion, and It
becsae important to drteraine ubether or not he was an orrloar or
the Units4 St4tes. From the opI4Ion or the court h01UIng that he
VEX 830tpi otrfcsr, ~8 qpOt8 4s r0uOu8;     i

            'Ii We lOOk t0 the n4tUr8 Or d8rMbBt*8      vv-
      ploynent, we think It equally alsar that     he Is not an
      otrlcer.    IB CartWell'   Oa8e the a0Ul-t 8414, the tarv
      W&bra088 th8 Idea8 of tanW,      duration, ~&e&waent and
      dUti44, 4nd in that 8488 it 8aid the htttr warn 8on-
      tinufng and pediment, not OCO48IOM1 or t8vporary. In
      the Oaad b&ore    us, the dotIe 418 not oontinulng and
      permrment, and they 4re oac48Ional md Intemlttent.
      The surgeon Is only to.aot when 04lleQ oil br the Ca-
      rclsrloner 0r Pension8 In 80&e 8peaIal 0480, 48 ahen 8m
 ..
      paB8iOBU Or Ohh4Bt       Or a pension pra8Mt8 hiVSeir rOr
      8xaaInation. He my rake rirty 0r the80 eranlnatlon8
      In a year, or none. b 18 rOQuir6d tc keep no pl8oe
      0r bUeinee8   ror the publla 080. Ea glres no bond aa
      takes  n0 OEith, Pole88 by 8QIGe Ol-dU Or th. &iV.i88iOBU
      Of PensIOn8 Or Which 40 Ue:nOt 4&I8d.                        ;"

              yzo regular 4pproprletIon I8 aado t0 pay his eom-
      peB8atiOn, which is ile ror orcry eertIri04t0 o r lxad44-
      tion, but it 18 paid out or SOB8y 4ppmpri4t0a     ror pay-
      1~ penslons In his dI8trIot, under regulatlonc +o be
      pra8oribbd    by t&a 0ovv.I88Ion4r. Be is but an 8g4Bt or
      the oOs&&mIoner,     appointed by him and zmmorable by
      him 4t hi8 p14srur0, to proOUr lnrofmation needed to
      aid In the perroxmnoe 0r his own oftIcI81 dutle8. Be
      ~iay appoint one or a dozen perwins to do the Dave thing.
      The aoqexmtrtlor; &q 4munt to $6 or $600 per 44mv.
      There 18 no.penalty ror hlr 4b8ena8 rr0m &utr or
      refueal to parrorr, uempt hlr 1088 0r.th8 r88 in the
      C;fT4B ease.*

         h4 quote rrom tbe oplnlon or tbo Suprue     court or richieaa
iB th8 84ee Or uBaU8OOd or &OmrM,     ss u. Dw.      194, 48 rOihW+S:

           -It Is rir8t obJected that the routers8 wa8 not morn.
      The 8tatut8 do08 not mQUfr0 this, but It 18 o14imed
      that the constitution of thi8 8tate require8 411 8muutfre
      4nd judIcl41 0rrI04r8 to b4 4w~rn before then a48UVe their
Hon.    Gee.    E.   Sheppard, Y4y BS, 1939, mu            4



       duties: Con8t., 4rt.  18, 800. 1. The oath nq.Arod     18
       the oath 0r all4giaBae to the united state8~4na to the
       state, and an oath to perTora raithraly   the auti88 or
       the olffoe. The tona 'officer' 48 than amad 8an onu
       be taken to rerar to mch Office8 88 h4t4 4-e    degrea
       or pam.4ne~c8, a nd la not moated by a krpomry naplm-
       tiOn icr a 8iBe18 4lld tlWB8i4Bt pUrpO84. A $.8f@l8tfOB
       or 4    perrron   to 40 80x0 one 4ct   or   duty,       with   no 0rri0id
       tenure except 48 iBcid4nt to that tmBa1tory ruB0ti0n,
       CaMOtmake tfm 4 pub118 orrfou without involving a
       great abeurdfty.   Every publio orfi,oe inCiud48 dUtf48
       which are to be pertom     8oB8tMtly, or 6~30Ci04410n
       4rise4, durIn& rose 8ontInuou8 tsnurs. knd no pub110
       orrioe 04n depend upon the will of prIvat4 percIon8,  who
       may call it Into lxl~tenoe r0r their own purpo888 4a4
       4: their OWB pl448ul-8. In the prooabdlngs under eon-
       6id4r4tIon, a rerrrcm 18 4ppoinDsil only when partls8
       coneent, or vairc their rigAt to 8 jtu7; end the derigna-
       tiOB my tieEad4 b7 their priT8t4 StipdLatfOB, and 18
       confined to ttc particular rult.   Ps b4ra no dfrficmlty
       In hoJdlnc that 8uQh 8 referee Oannot be within the
       ope:,atIon or the eonetltutioa 48 M ofriobr 0r any kind.*

          Addre48ing olD8OlT48 ~01 to the i8Ct8 Of the p4I'tiOular
c4se beror4 ~8, it 18 noted that the Jwldgaor just104 or the p4488 do41
i!ot appoitlt 4 oormty 8ttorney, he rtrdy appoint;8 8-8 aompstent
attorney to perfom the duti48 0r the oounty~rttorney.         The appolnt-
roent Is automatically raeatod upon the appearanoe or the ootanty       attor-
ney, and in ao luent   does the 4ppolntm611t   4rt4nd  beyond the t8ra oi
COUti 4E Whichit    I8 =dS.   The oowtf 8ttornsy who ha4 taken t&4
oath 18 not bf8pbO4d by the appointmat but the ,pppo5nteO merely
Eub4titutes for hI= in hi8 4b88nw 8nd i8 Q&d only rot What he
doe8 on the occasion of hi8 appointment. On4 DM &ht b4 4ppoint8d
to perrom   the dut.148 of the aounty attorney     on on4 oaa48ion and
on the next another mn right    roo41+4   the lp p o lnta a A#nt.touched
upon etore, the LO~i814tUm    4Tid8Btly dlb not inton& th4t Article
sl, Code or Criminal Proo46um,     4houM provide an orrlob nwlrIau
the incumbent to t&km the w&h.      The ootmty lttoraey bkLng lbsrot;
an4 the justice of the ~4ace having appointed &.        Caudl8 to perform
the &tie8 of th e  lbsmnt OOMty 8ttO3Bey, an& he h.aVin& 6one 80,
It 18 our opinion that hi8 loaoolmt8houl.4be rppl’ored -md l V4tr4d
8hOold i48u4 iB pWL4Bt Or th4 84D&